DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on February 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10671228 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, it recites, among other features, “wherein each of the plurality of sensing electrodes comprises;
a plurality of mesh lines; and
a plurality of cover electrodes,
wherein the mesh lines comprise:
a plurality of first mesh lines; and
a plurality of second mesh lines intersecting the first mesh lines, wherein areas where a first mesh line of the plurality of first mesh lines intersects a second mesh line of the plurality of second mesh lines are intersection areas,

The Prior Art discloses a display with a touch sensor that uses a plurality of sensing electrodes that comprise a plurality of mesh lines that have first and second mesh lines that intersect each other at an intersection area, wherein a width of the first and second mesh lines at the intersection area is greater than a width of the first and second mesh lines adjacent to the intersection area.  The Prior Art does not disclose a plurality of sensing electrodes as described above that also include a plurality of cover electrodes, wherein the cover electrodes are disposed on a respective intersection area.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910.  The examiner can normally be reached on Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        February 24, 2021